Case 2:19-cv-00974-JS-GRB Document 20-5 Filed 11/08/19 Page 1 of 2 PageID #: 368




                           EXHIBIT “C”
                   LY    A         LY
         Case 2:19-cv-00974-JS-GRB Document 20-5 Filed 11/08/19 Page 2 of 2 PageID #: 369




                 N    O V        N
        F O       P R        F O
    O O        LO        O O
P R        S O       P R
              LY        VA         LY
          O N       R O        O N
      O F         P        O F
    O          LO        O
P R        S O       P R
